DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 PALM BEACH GARDENS TOWING CORP. d/b/a GARDENS TOWING,
                       Appellant,

                                    v.

PLATINUM AR SERVICES, INC. d/b/a FOREIGN CAR ENGINEERING,
                         Appellee.

                              No. 4D21-1535

                         [November 24, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502019CA005688.

  Robert M. Klein and Andrew M. Feldman of Klein, Park & Lowe, P.L.,
Miami, for appellant.

  Steven M. Weiss of Law Offices of Steven M. Weiss, P.A., Palm Beach
Gardens, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.